Title: From Thomas Jefferson to C. W. F. Dumas, 25 December 1786
From: Jefferson, Thomas
To: Dumas, Charles William Frederick



Sir
Paris Dec. 25. 1786.

A dislocation of my right wrist has for upwards of three months prevented me the honour of writing to you. I begin to use it a little for the pen, but it is with great pain. To this cause alone I hope you will ascribe that I have to acknolege at one time the receipt of so many of your letters. Their dates are Sep. 12. 26. Oct. 6. 17. 19. 23. Nov. 3. 17. Dec. 1. and there is one without  a date. They were communicated to the M. de la fayette according to your desire, and those to Mr. Jay have been forwarded from time to time as private conveiances occurred, except some of the last for which no such conveiance has occurred till now, a gentleman is setting out for London and from thence for N. York.
We receive news from America of collections of the people in three or four instances in the Eastern states, demanding delays in the proceedings of the courts of justice. Those states, as you know, depended before the war chiefly on their whale oil and fish. The former was consumed in London, but being now loaded there with heavy duties, cannot go there. Much of their fish went up the Mediterranean, now shut to us by the pyratical states. Their debts therefore press them, while the means of paiment have lessened. The mobs however separated, without a single injury having been offered to the person or property of any one, nor did they continue 24. hours in any one place. This country has opened a market for their whale oil, and we have made a good treaty of peace with Marocco, but with Algiers we can do nothing.—An American paper has published a letter as from me to the Count de Vergennes, on the subject of our productions of tobacco and rice. It is surreptitious and falsified, and both the true and untrue parts very improper for the public eye. How a newswriter of America got at it, is astonishing, and with what views it has been altered. I will be much obliged to you if you will endeavor to prevent it’s publication in the Leyden gazette.
The following question I take the liberty of proposing to you confidentially. This country wants money in it’s treasury. Some individuals have proposed to buy our debt of 24. millions at a considerable discount. I have informed Congress of it, and suggested to them the expediency of borrowing this sum in Holland if possible, as well to prevent loss to this country, as to draw all their money transactions to one point. But could they borrow the money in Holland? I would be obliged to you for your opinion on this question, as it would decide me in pressing this matter further on Congress, or letting it drop. It will readily occur to you that the answer should come through the hands of your Ambassador here alone. The pain in which I write, obliges me, after many thanks for the interesting details of transactions in your country, to assure you of the esteem and respect with which I have the honor to be, Sir, your most obedient and most humble servant,

Th: Jefferson

 